IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 96-50077
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

LARS NELSON BORNKESSEL,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. SA-94-CR-77
                         - - - - - - - - - -
                            April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Lars Nelson Bornkessel was convicted by a jury for wire

fraud.    Bornkessel did not raise the issue concerning the

district court’s enhancement for finding that he was a manager on

his first appeal and it will not be considered on this second

appeal.   See Burroughs v. FFP Operatiing Partners, 70 F.3d 31, 33

(5th Cir. 1996); Eason v. Thaler, 73 F.3d 1322, 1329 (5th Cir.

1996).    The district court did not err in finding that Bornkessel

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50077
                               - 2 -

was responsible for $381,937.96 in losses as assistant manager at

Nationwide.   See United States v. Davis, 76 F.3d 82, 84 (5th Cir.

1996).   The district court did not abuse its discretion in

ordering restitution.   See United States v. Ryan, 874 F.2d 1052,

1054 (5th Cir. 1989).

     AFFIRMED.